                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 1 of 20



                     1    Clifford D. Sethness (Bar No. 212975)
                          Juan Carlos Gonzalez (Bar No. 280446)
                     2    MORGAN, LEWIS & BOCKIUS LLP
                          300 South Grand Avenue
                     3    Twenty-Second Floor
                          Los Angeles, CA 90071-3132
                     4    Tel: 213.612.2500
                          Fax: 213.612.2501
                     5    csethness@morganlewis.com
                          carlos.gonzalez@morganlewis.com
                     6
                          Eric Meckley (Bar No. 168181)
                     7    MORGAN, LEWIS & BOCKIUS LLP
                          One Market Street, Spear Tower
                     8    San Francisco, CA 94105
                          Tel: 415.442.1000
                     9    Fax: 415.442.1001
                          emeckley@morganlewis.com
                    10
                          Attorneys for Plaintiff
                    11    PACIFIC MARITIME ASSOCIATION

                    12                                  UNITED STATES DISTRICT COURT

                    13                               NORTHERN DISTRICT OF CALIFORNIA

                    14    PACIFIC MARITIME ASSOCIATION, a             Case No. 3:19-cv-7826
                          California corporation,
                    15                                                COMPLAINT FOR CONFIRMATION
                                                  Plaintiff,          AND ENFORCEMENT OF LABOR
                    16                                                ARBITRATION AWARD
                                            vs.
                    17
                          INTERNATIONAL LONGSHORE AND
                    18    WAREHOUSE UNION, LOCAL 10, an
                          unincorporated labor organization,
                    19
                    20                            Defendant.
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                      COMPLAINT
   LOS ANGELES
                         DB1/ 110196146.1                                                     CASE NO. 3:19-CV-7826
                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 2 of 20



                     1            Plaintiff PACIFIC MARITIME ASSOCIATION, for its Complaint against Defendant

                     2   INTERNATIONAL LONGSHORE AND WAREHOUSE UNION, LOCAL 10, alleges as

                     3   follows:

                     4                                               JURISDICTION

                     5            1.        This is an action to confirm and enforce labor arbitration awards issued pursuant to

                     6   a collective-bargaining agreement. This action arises under Section 301 of the Labor

                     7   Management Relations Act of 1947, as amended (29 U.S.C. § 185). Jurisdiction is conferred

                     8   upon this Court by the provisions of that section.

                     9            2.        Plaintiff PACIFIC MARITIME ASSOCIATION (“PMA”) is, and at all times
                    10   mentioned herein was, a non-profit corporation organized and existing under and by virtue of the

                    11   laws of the State of California. PMA maintains its principal office at 555 Market Street, San

                    12   Francisco, California.

                    13            3.        PMA is a multi-employer collective bargaining association whose members

                    14   include stevedoring companies, terminal operators, and maintenance and repair contractors that

                    15   employ dockworkers, such as longshore workers, throughout the United States Pacific Coast,

                    16   including at the Military Ocean Terminal Concord (MOTCO), which is located in the San

                    17   Francisco Bay Area of California. PMA represents these member company employers in their

                    18   collective bargaining relations with the labor organizations representing dockworkers, in the

                    19   negotiation of collective-bargaining agreements, and the administration and enforcement of the
                    20   provisions thereof. Those PMA members employing dockworkers on the Pacific Coast are, and

                    21   at all times mentioned herein were, employers in an industry affecting commerce, as defined in

                    22   Section 501 of the Labor Management Relations Act of 1947 (29 U.S.C. § 142) and Section 2 of

                    23   the National Labor Relations Act (29 U.S.C. § 152) and within the meaning of Section 301 of the

                    24   Labor Management Relations Act (29 U.S.C. § 185).

                    25            4.        The International Longshore and Warehouse Union (“ILWU”) is an

                    26   unincorporated association commonly known as a labor union and maintains its principal offices

                    27   in San Francisco, California. The ILWU is, and at all times mentioned herein was, the duly

                    28   certified collective bargaining representative for dockworkers employed by PMA members on
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                                COMPLAINT
   LOS ANGELES
                                                                             1
                         DB1/ 110196146.1                                                               CASE NO. 3:19-CV-7826
                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 3 of 20



                     1   the Pacific Coast. The ILWU, on behalf of itself and each of its Longshore Division locals in

                     2   California, Oregon and Washington, negotiates and enters into the collective bargaining

                     3   agreements described below with PMA, covering terms and conditions of employment of

                     4   longshore workers employed by PMA’s members on the Pacific Coast. The ILWU is, and at all

                     5   times mentioned herein was, a labor organization representing employees in an industry affecting

                     6   commerce, as defined in Section 501 of the Labor Management Relations Act (29 U.S.C. § 142)

                     7   and Section 2 of the National Labor Relations Act (29 U.S.C. § 152) and within the meaning of

                     8   Section 301 of the Labor Management Relations Act (29 U.S.C. § 185).

                     9            5.        Defendant International Longshore and Warehouse Union, Local 10 (“Local 10”)
                    10   is an unincorporated association commonly known and referred to as a labor union and maintains

                    11   its principal offices in San Francisco, California. Local 10 is a Longshore Division local of the

                    12   ILWU and is, and at all times mentioned herein has been, a representative of longshore workers

                    13   who are employed by and perform work for PMA members in the San Francisco Bay Area,

                    14   including at MOTCO. As such, Local 10 is, and at all times mentioned herein was, a labor

                    15   organization representing employees in an industry affecting commerce, as defined in Section 501

                    16   of the Labor Management Relations Act (29 U.S.C. § 142) and Section 2 of the National Labor

                    17   Relations Act (29 U.S.C. § 152) and within the meaning of Section 301 of the Labor Management

                    18   Relations Act (29 U.S.C § 185).

                    19                                     INTRADISTRICT ASSIGNMENT
                    20            6.        A substantial part of the events or omissions giving rise to the claims in this action

                    21   occurred in the counties of San Francisco and Contra Costa. This action therefore should be

                    22   assigned to the San Francisco Division or the Oakland Division pursuant to Civil Local Rule 3-

                    23   2(d).

                    24                                         FACTUAL BACKGROUND

                    25            7.        The ILWU, on behalf of its Longshore Division locals in California, Oregon and

                    26   Washington, including Defendant Local 10, and all employees performing work thereunder, and

                    27   PMA on behalf of its members, entered into the PACIFIC COAST LONGSHORE CONTRACT

                    28   DOCUMENT 2019-2022, effective as of July 1, 2019 (hereinafter the “PCLCD”). The PCLCD
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                                  COMPLAINT
   LOS ANGELES
                                                                              2
                         DB1/ 110196146.1                                                                 CASE NO. 3:19-CV-7826
                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 4 of 20



                     1   covers, and governs the terms and conditions of employment for, longshore workers employed by

                     2   PMA members and who perform work for those members throughout the United States Pacific

                     3   Coast, including at MOTCO.

                     4            8.        MOTCO is a U.S. military installation. The 834th Transportation Battalion of the

                     5   U.S. Army Military Surface Deployment and Distribution Command (834th) operates at MOTCO

                     6   and is in command of MOTCO’s premises. MOTCO is one of two strategic ammunition ports in

                     7   the United States, and is the only ammunition port on the West Coast. From MOTCO, the 834th

                     8   distributes military surface cargo from Continental United States (CONUS) depots to forward

                     9   based military units across the Pacific Theatre. Outgoing munitions are essential military cargo
                    10   that need to be loaded in a timely manner to meet operational necessities or military readiness

                    11   plans.

                    12            9.        The 834th is part of the United States Transportation Command

                    13   (USTRANSCOM). USTRANSCOM has a contract with Marine Terminals Corporation (MTC)

                    14   (also known as Ports America) to provide labor to operate military equipment used to load,

                    15   unload, and move cargo and munitions from vessels and rail cars at MOTCO. This contract labor

                    16   is essential to fulfilling the 834th’s military objectives at MOTCO.

                    17            10.       MTC is a PMA member company and is covered and protected by the PCLCD.

                    18            11.       Section 8.51 of the PCLCD states, “Each dispatching hall shall furnish on any day

                    19   required up to at least the agreed to number of gangs and supporting men, as well as up to any
                    20   number agreed to, or arrived at through Contract procedures, in the future.”

                    21            12.       Section 11 of the PCLCD, entitled “NO STRIKES, LOCKOUTS, AND WORK

                    22   STOPPAGES,” provides, in relevant part:

                    23            11.1 There shall be no strike, lockout or work stoppage for the life of this Agreement.
                    24          11.2 The Union or the Employers, as the case may be, shall be required to secure
                             observance of this Agreement.
                    25
                                  11.3 How work shall be carried on.
                    26
                                 11.31 In the event grievances or disputes arise on the job, all men and gangs shall
                    27       continue to work as directed by the employer in accordance with the specific provisions of the
                             Agreement or if the matter is not covered by the Agreement, work shall be continued as
                    28       directed by the employer.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                               COMPLAINT
   LOS ANGELES
                                                                            3
                         DB1/ 110196146.1                                                              CASE NO. 3:19-CV-7826
                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 5 of 20



                     1            13.       Section 17 of the PCLCD, entitled “JOINT LABOR RELATIONS

                     2   COMMITTEES, ADMINISTRATION OF AGREEMENT, AND GRIEVANCE

                     3   PROCEDURES,” provides a mandatory procedure for the presentation, adjustment and

                     4   settlement of grievances, with binding arbitration as the final step.

                     5            14.       Section 17 provides, in relevant part:

                     6           17.15 The grievance procedure of this Agreement shall be the exclusive remedy with
                             respect to any disputes arising between the Union or any person working under this
                     7       Agreement or both, on the one hand, and the Association or any employer acting under this
                             Agreement or both, on the other hand, and no other remedies shall be utilized by any person
                     8       with respect to any dispute involving this Agreement until the grievance procedure has been
                             exhausted.
                     9
                                 17.16 Pending investigation and adjudication of such disputes work shall continue and be
                    10       performed as provided in Section 11.
                    11           17.261 Any decision of a Joint Port or Joint Area Labor Relations Committee or of an Area
                             Arbitration Panel claimed by either party to conflict with this Agreement shall immediately be
                    12       referred at the request of such party to the Joint Coast Labor Relations Committee (and, if the
                             Joint Coast Labor Relations Committee cannot agree to the Coast Arbitrator, for review). The
                    13       Joint Coast Labor Relations Committee, and if it cannot agree, the Coast Arbitrator, shall have the
                             power and duty to set aside any such decision found to conflict with the Agreement and to finally
                    14       and conclusively determine the dispute. It shall be the duty of the moving party in any case
                             brought before the Coast Arbitrator under the provisions of this Section 17.261 to make a prima
                    15       facie showing that the decision in question conflicts with this Agreement, and the Coast Arbitrator
                             shall pass upon any objection to the sufficiency of such showing before ruling on the merits.
                    16
                                 17.2611 Any formal decision of an Area Arbitration Panel over disputes regarding
                    17       violations of Subsection 11.1 with which either party is dissatisfied shall immediately be
                             referred, at the request of such party, to the Joint Coast Labor Relations Committee. Such
                    18       dispute shall be processed by the Joint Coast Labor Relations Committee upon receipt
                             (including electronic) by the Joint Coast Labor Relations Committee and moved from step to
                    19       step within forty-eight (48) hours as follows: (a) Joint Coast Labor Relations Committee
                             meeting within twenty-four (24) hours; and (b) Coast Arbitrator within twenty-four (24)
                    20       hours. Such hearing shall include all information regarding the dispute. At the request of
                             either party, the Coast Arbitration shall be held at the site of the dispute. If such request is
                    21       made, the timeline shall be extended by twenty-four (24) hours.
                    22           17.282 If the local grievance machinery becomes stalled or fails to work, the matter in
                             dispute can be referred at once by either the Union or the Association to the Joint Coast Labor
                    23       Relations Committee for disposition.
                    24           17.52 Powers of arbitrators shall be limited strictly to the application and interpretation of
                             the Agreement as written. The arbitrators shall have jurisdiction to decide any and all disputes
                    25       arising under the Agreement including cases dealing with the resumption or continuation of
                             work.
                    26
                                 17.55 All decisions of the arbitrators, except as provided in Section 17.261 and 17.6, shall
                    27       be final and binding upon all parties. Decisions shall be in writing signed by the arbitrator and
                             delivered to the respective parties.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                               COMPLAINT
   LOS ANGELES
                                                                              4
                         DB1/ 110196146.1                                                              CASE NO. 3:19-CV-7826
                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 6 of 20



                     1           17.57 All decisions of arbitrators shall be observed and/or implemented. No decision,
                             interim or formal, can be appealed unless it is observed and/or implemented.
                     2
                                 17.61 When a grievance or dispute arises on the job and is not resolved through the steps
                     3       of Sections 17.21 and 17.22, and it is claimed that work is not being continued as required by
                             Section 11, a request by either party shall refer the matter to the Area Arbitrator, assigned on a
                     4       random basis, (or by agreement of the Joint Coast Labor Relations Committee to the Coast
                             Arbitrator) for his consideration in an informal hearing; such referral may be prior to formal
                     5       disagreement in any Joint Labor Relations Committee or upon failure to agree on the question
                             in the Joint Area Labor Relations Committee. Such hearing may be ex parte if either party
                     6       fails or refuses to participate, provided that the industry Area Arbitrator may temporarily
                             delay an ex parte hearing to permit immediate bona fide efforts to settle an issue without a
                     7       hearing.

                     8           17.62 The industry Area Arbitrator shall act with his powers limited strictly to the
                             application and interpretation of the Agreement as written. The parties shall have the right to
                     9       present such views as they wish to the arbitrator, but it shall not be necessary to have a
                             shorthand or stenotype reporter present to report the proceedings nor shall employment of
                    10       counsel be necessary. The arbitrator, on this basis, shall promptly issue an oral interim ruling
                             with respect to the grievance or dispute and thereafter confirm it in writing. An interim ruling
                    11       shall be binding on the parties regarding the particular issue on the particular ship on the
                             particular occasion but shall not be a precedent for other cases. Any interim ruling shall be
                    12       binding unless reversed by a contrary decision after a formal hearing.

                    13           17.63 If either party is dissatisfied with the interim ruling, the question shall be immediately
                             referred at the request of such party to the Area Arbitration Panel for hearing and decision in
                    14       accordance with the normal procedure under Section 17.5 of this Agreement; the Area
                             Arbitration Panel shall then proceed as if there had been a failure to agree on the question by the
                    15       Joint Port Labor Relations Committee, provided that the Area Arbitration Panel may temporarily
                             delay a hearing to permit prompt bona fide efforts to settle the question in the Port or Area Joint
                    16       Labor Relations Committee.

                    17            15.       Local 10 and its officers and the longshore workers they represent are under a duty
                    18   to abide by the above-mentioned provisions of the PCLCD.
                    19                                                COUNT ONE
                    20            16.       On November 25, 2019, Local 10 staged an all-day work stoppage whereby all
                    21   longshore workers employed by MTC refused to work as directed at MOTCO. Local 10 engaged
                    22   in the work stoppage to protest a recent change to longshore workers’ parking arrangements that
                    23   was announced by the 834th on November 15, 2019.
                    24            17.       On November 25, 2019, on MTC’s behalf, PMA verbally lodged a complaint
                    25   against Local 10 for engaging in a unlawful work stoppage in violation of the PCLCD. The
                    26   dispute was heard by Thomas A. Clark, the parties’ on-duty Northern California Area Arbitrator,
                    27   that morning.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                                COMPLAINT
   LOS ANGELES
                                                                             5
                         DB1/ 110196146.1                                                               CASE NO. 3:19-CV-7826
                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 7 of 20



                     1            18.       At the end of the arbitration hearing on November 25, 2019, Arbitrator Clark

                     2   orally issued Decision Number NCAA-0021-2019, finding, as later memorialized in writing on

                     3   November 26, that “ILWU Local 10 officers and members are guilty of violating Section 11 of

                     4   the Agreement for creating an illegal work stoppage for refusing to turn as directed by

                     5   management.” Arbitrator Clark further ordered that “[t]he Union shall cease and desist from any

                     6   further disruptions and take all substantive issues through the grievance machinery.” A true and

                     7   correct copy of Decision Number NCAA-0021-2019 is attached hereto as Exhibit 1.

                     8            19.       After Arbitrator Clark issued his oral decision, Local 10 again engaged in an

                     9   unlawful work stoppage that very same day. Specifically, the longshore workers refused to return
                    10   to work following their lunch period on November 25. PMA promptly notified Arbitrator Clark

                    11   that afternoon that Local 10 was refusing to implement his award and was in violation of the

                    12   PCLCD’s grievance and arbitration provisions.

                    13            20.       A second hearing was held before Arbitrator Clark on November 25 to determine

                    14   whether Local 10 was refusing to implement arbitration award NCAA-0021-2019, in violation of

                    15   Section 17.57 of the PCLCD. At the conclusion of the hearing, Arbitrator Clark orally issued

                    16   Decision Number NCAA-0022-2019, finding, as later memorialized in writing on November 26,

                    17   2019, that “ILWU Local 10 is guilty of violating Section 17.57 of the Agreement for failing to

                    18   implement the previous interim ruling” and referred the matter to the Joint Coast Labor Relations

                    19   Committee (CLRC) for ruling because “the grievance machinery has failed to work as outlined in
                    20   Section 17.282.” A true and correct copy of Decision Number NCAA-0022-2019 is attached

                    21   hereto as Exhibit 2.

                    22            21.       Later in the afternoon on November 25, 2019, per Arbitrator Clark’s Decision

                    23   Number NCAA-0022-2019, PMA escalated the matter to the CLRC for ruling. The CLRC heard

                    24   the matter later that day but was deadlocked in its decision. As a result, in accordance with the

                    25   PCLCD the matter was referred by the CLRC to the Coast Arbitrator, John Kagel, for a final

                    26   decision on Local 10’s obligation to implement Decision Number NCAA-0021-2019, even if

                    27   Local 10 wished to appeal it. Coast Arbitrator Kagel heard the matter by telephonic conference

                    28   that day. Coast Arbitrator Kagel issued Decision Number C-07-2019 that same day, holding that
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                                COMPLAINT
   LOS ANGELES
                                                                             6
                         DB1/ 110196146.1                                                               CASE NO. 3:19-CV-7826
                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 8 of 20



                     1   “ILWU Local 10, its officers and members, are in continued violation of Section 11 of the

                     2   Agreement by failing to observe interim Area Arbitrator Clark’s interim decisions and are hereby

                     3   ordered to observe those Awards.” The Coast Arbitrator’s decision and award is final and

                     4   binding under the terms of the PCLCD. A true and correct copy of Decision Number C-07-2019

                     5   is attached hereto as Exhibit 3.

                     6            22.       Despite the Coast Arbitrator’s final and binding decision and directive that Local

                     7   10 observe the Area Arbitrator’s awards and not engage in any additional work stoppages or work

                     8   disruptions, Local 10 represented that it would continue to engage in work stoppages on Monday,

                     9   December 2, 2019. Specifically, after Coast Arbitrator Kagel issued his decision, Local 10
                    10   insisted on an in-person meeting with MTC to discuss the matter. When MTC advised Local 10

                    11   representatives that the managers responsible for the MOTCO operation were unavailable to meet

                    12   in person because they were at another port but were otherwise available to meet by phone, Local

                    13   10 representatives responded with the threat, “good luck fulfilling any labor on Monday.”

                    14            23.       Although it is not certain Local 10 will follow through on its threat, the possibility

                    15   that Local 10 will continue to refuse to work at MOTCO cannot be ignored. Local 10’s

                    16   continuing work stoppages violate the PCLCD and the Area and Coast Arbitrator Awards. By

                    17   refusing to work as directed at MOTCO, Local 10’s actions have interfered with, and will

                    18   continue to interfere with, the ability of the 834th’s vitally important military objective of

                    19   transporting munitions for national security purposes.
                    20            24.       Without an enforcement order from this Court, it is very likely that Local 10 will

                    21   continue violating the PCLCD and the Arbitrators’ decisions, causing irreparable harm to MTC,

                    22   its U.S. military customer, and national security interests.

                    23            25.       The Coast Arbitrator’s Decision Number C-07-2019 is final and binding and

                    24   should be enforced by this Court.

                    25            WHEREFORE, PMA prays for judgment against Defendant Local 10, as follows:

                    26            1.        That the Court confirm and enforce the Coast Arbitrator’s Decision Number C-07-

                    27                      2019 (which in turn requires Local 10 to observe and implement Area Arbitration

                    28                      Decision Numbers NCAA-0021-2019 and NCAA-0022-2019);
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                                  COMPLAINT
   LOS ANGELES
                                                                              7
                         DB1/ 110196146.1                                                                 CASE NO. 3:19-CV-7826
                            Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 9 of 20



                     1            2.        That the Court order Local 10 to immediately comply with the Coast Arbitrator’s

                     2                      Decision Number C-07-2019 (which in turn requires Local 10 to immediately

                     3                      comply with Area Arbitration Decision Numbers NCAA-0021-2019 and NCAA-

                     4                      0022-2019);

                     5            3.        That judgment be entered against Local 10;

                     6            4.        That PMA be awarded costs of suit incurred herein, including all applicable

                     7                      reasonable attorneys’ fees and costs; and

                     8            5.        That PMA be awarded all such other relief as the Court may deem just and proper.

                     9
                    10   Dated: November 29, 2019                            MORGAN, LEWIS & BOCKIUS LLP
                    11
                                                                             By         / s / Eric Meckley
                    12                                                            Eric Meckley
                                                                                  Attorneys for Plaintiff
                    13                                                            PACIFIC MARITIME ASSOCIATION
                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                               COMPLAINT
   LOS ANGELES
                                                                             8
                         DB1/ 110196146.1                                                              CASE NO. 3:19-CV-7826
Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 10 of 20




             EXHIBIT 1
       Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 11 of 20




    IN THE MATTER OF CONTROVERSY                                        NCAA-0021-2019

                   BETWEEN                                            INTERIM DECISION

     PACIFIC MARITIME ASSOCIATION                                               Of

                      AND                                               Thomas A. Clark
                                                                Northern California Area Arbitrator
    INTERNATIONAL LONGSHORE AND
      WAREHOUSE UNION, LOCAL 10                                  Under the Authority of the Pacific
                                                                Coast Longshore Contract Document
                                                                            2014-2022

 Re: Concord Naval Weapons Station Parking Lot                              11/25/19
                                                                        Concord, California


I received a call from Jaime Villanueva, PMA, informing the Arbitrator that the Employers were moving
under Section 17.61 claiming an illegal work stoppage has occurred on the job at the MOTCO parking lot
at the Concord Naval Weapons Station in violation of Section 11 of the Agreement.

APPEARANCES:

FOR THE EMPLOYERS:               Mr. Jaime Villanueva
                                 Pacific Maritime Association

FOR THE UNION:                   Mr. Melvin Mackay, President
                                 Mr. Frank Gaskin, Business Agent
                                 ILWU Local 10

ALSO PRESENT:                    Ms. Barry Thamert, Ports America (Site Manager)
                                 Ms. Nuria Peacoat, MOTCO Personnel
                                 Colonel Yankee, US Military
                                 Lieutenant House, US Military
                                 Mr. William Bernard Bowden, Local 91 Walking Boss
                                 Mr. Ryan Murphy, Local 75 Business Agent

ISSUE: Whether Local 10 created an illegal work stoppage under Section 11.31 of the Agreement by
refusing to turn to regarding a dispute involving MOTCO CNWS parking lot.

11.31 In the event grievance or disputes arise on the job, all men and gangs shall continue to work as
directed by the employer in accordance with the specific provisions of the Agreement or if the matter is
not cover by the Agreement, work shall continue as directed by the Employer.

On Friday 11/22/19, Local 10 was informed by PMA by way of a phone conversation that the Military
would no longer allow visitors / Local 10 members to park in the outside parking lot.

The Employers informed Local 10 that its members would be allowed by escort of the Walking Boss to
park their vehicles inside the terminal parking lot because according to witness Mr. Thamert POA, who
testified he had received a letter from the Department of the Army Military their concern was that
       Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 12 of 20

NCAA-0021 -2019                                                                                     Page 2


longshore vehicles could be ticketed and towed away by the city of Concord.

Letter — November 5, 2019

Department of the Army Military
Surface Deployment and Distribution Command
834 Transportation Battalion
410 Norman Avenue Concord, California

Dear Mr. Thamert:

The 834th Transportation Battalion Commander has authorized Union labor parking at Wharf Three and
the E-106 parking lot. Union labor employees are expected to park in these authorized areas from this day
forward. Longshoremen working on Wharf Three are authorized to park at the Wharf. All other
Longshoremen are authorized to park in the parking lot E-106 and can be bussed to their work locations.
The Visitor Control Center (VCC) parking lot is not authorized for long-term parking-individuals who
violate these instructions can expect to be ticketed or towed.

Work start time will begin with a 0800 safety brief. Personnel working at Wharf Three will receive a
safety brief at the Wharf at 0800. All others will receive a safety brief at building E-106 at 0800.

The work stop times for personnel at the wharf will be 1130 for lunch and 1630 at the end of the shift. All
others will stop work at 1130 for lunch and 1630 at the end of the shift at building E-106.

The point of contact for this action will be Mr. David W. Arange. He may be contacted at phone number
925-246-4146 or via email at david.w.arange.civ@mail.mil.

Sincerely,

Thomas D. House
Lieutenant Commander, US Navy
Executive Officer

DISCUSSION:

The Employers stated the Arbitrator is required to only handle three on the job disputes e.g. health &
safety & onerous, work stoppage. intoxication.

The Employers' position is that the Union never raised the issue of health & safety. This was not an
onerous nor intoxication dispute.

The Union's position was there was no need not to allow longshoremen to park their cars in a historical
parking lot to which they've been using for more than 50 years. They expressed the explosions that
occurred at Port Chicago. The Union stated they were informed on Friday, when asked if the Dispatchers
were notified, they were not. The Union maintained the Employers needed to discuss this issue through
the grievance machinery.

Walking Boss Mr. Bowden testified he directed the men to turn to, he was informed they were instructed
by their Union not to turn to.

The Employer made the following motion:
       Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 13 of 20

NCAA-0021-2019                                                                              Page 3


1.    ILWU Local 10 officers and members are guilty of violating Section 11 of the Agreement for
      creating an illegal work stoppage for refusing to turn to as directed by management.

2.    Stand by time from 8:00 am is not payable.

3.    The Union shall cease and desist from any further disruptions and take all substantive issues
      through the grievance machinery.

DECISION:

The Employers three motions are granted.




Thomas A. Clark
Northern California Area Arbitrator

Dated: November 26, 2019
Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 14 of 20




             EXHIBIT 2
       Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 15 of 20




     IN THE MATTER OF CONTROVERSY                                      NCAA-0022-2019

                   BETWEEN                                           INTERIM DECISION

     PACIFIC MARITIME ASSOCIATION                                              Of

                      AND                                              Thomas A. Clark
                                                               Northern California Area Arbitrator
     INTERNATIONAL LONGSHORE AND
       WAREHOUSE UNION, LOCAL 10                                Under the Authority of the Pacific
                                                               Coast Longshore Contract Document
                                                                           2014-2022
 Re: Concord Naval Weapons Station Parking Lot
                                                                           11/25/19
                                                                       Concord, California


I received a call from Jaime Villanueva, PMA, informing the Arbitrator that the Employers were moving
under Section 17.61 claiming an illegal work stoppage has occurred on the job at the MOTCO parking lot
at the Concord Naval Weapons Station in violation of Section 11 of the Agreement.

APPEARANCES:

FOR THE EMPLOYERS:              Mr. Jaime Villanueva
                                Pacific Maritime Association

FOR THE UNION:                  Mr. Melvin Mackay, President
                                Mr. Frank Gaskin, Business Agent
                                ILWU Local 10

ALSO PRESENT:                   Ms. Barry Thamert, Ports America (Site Manager)
                                Ms. Nuria Peacoat, MOTCO Personnel
                                Colonel Yankee, US Military
                                Lieutenant House, US Military
                                Mr. William Bernard Bowden, Local 91, Walking Boss
                                Mr. Ryan Murphy, Local 75, Business Agent


ISSUE: Failure to implement award NCAA-0021-2019.

In NCAA-0021-2019, the Area Arbitrator granted the Employers three motions.

1.    ILWU Local 10 officers and members are guilty of violating Section 11 of the Agreement for
      creating an illegal work stoppage for refusing to turn to as directed by management.

2.    Stand by time from 8:00 am is not payable.

3.    The Union shall cease and desist from any further disruptions and take all substantive issues
      through the grievance machinery.
       Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 16 of 20

NCAA-0022-2019                                                                                    Page 2


17.57 All decisions of arbitrators shall be observed and /or implemented. No decision, interim or formal,
can be appealed unless it is observed and /or implemented.

The men were instructed to go to lunch in doing so they failed to return to work after their lunch period
was completed.

EMPLOYER MOTION:

1.    ILWU Local 10 is guilty of violating Section 17.57 of the Agreement for failing to implement the
      previous interim ruling and failing to cease and desist disrupting MOTCO's yard operation.

      17.282 If the local grievance machinery becomes stalled or fails to work, the matter in dispute can
      be referred at once by either the Union or the Association to the Coast Labor Relations Committee
      for disposition.

2.    The grievance machinery has failed to work as outlined in Section 17.282 of the Agreement the
      local grievance machinery has stalled and the matter shall be referred to the CLRC.

DECISION:

Employers motions 1 and 2 are granted.




Thomas A. Clark
Northern California Area Arbitrator

Dated: November 26, 2019
Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 17 of 20




             EXHIBIT 3
      Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 18 of 20




       IN ARBITRATION PROCEEDINGS PURSUANT TO THE PACIFIC
     COAST LONGSHORE CONTRACT DOCUMENT BETWEEN THE PARTIES

INTERNATIONAL LONGSHORE AND                                 C-07-2019
WAREHOUSE UNION,
                                                       Opinion and Decision

                                 Union,                          of
                   and
                                                            John Kagel

PACIFIC MARITIME ASSOCIATION,                             Coast Arbitrator


                                 Employers.              November 25, 2019


                                                            Palo Alto, CA
Re: Interim Area Arbitration Awards



APPEARANCES:

       For the Union: Frank Ponce De Leon, Cameron Williams, Coast Committee

       Members.

       For the Employers: William Bartelson, Matt McKenna, Contract Administration

       and Arbitration, PMA


DISCUSSION:

       This morning Area Arbitrator Clark found "ILWU Local 10 Officers and Members

are guilty of violating Section 11 of the Agreement for creating an illegal work stoppage

for refusing to turn to as directed by Management." He ordered the "Union shall




                                           1
      Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 19 of 20




cease and desist from any further disruptions and take all substantive issues through the

grievance machinery."

       Later today he ruled, in a separate decision, that the "Union violated Section 17.57

of the Agreement by failing to implement the previous interim ruling and failure to cease

and desist disrupting MOTCO yard operations." He found that the "grievance machinery

has failed to work as outlined in Section 17.282. The local grievance machinery has stalled

and the matter shall be referred to Coast."

       Thereafter, after discussion, the CLRC deadlocked and the matter was referred to

the undersigned.

       The function of the Coast Arbitrator in the situation where the grievance machinery

has stalled is to confirm that that has occurred and to order that the initial decision of the

Area Arbitrator be followed if the CLRC deadlocks on the issue. (PCLCD Sec. 17.282)

Under that provision, the referral to the CLRC can occur, as here, "at once." This decision

is issued after a telephone conference attended by Union and Employer members of the

CLRC. The decision in no way reflects any view whatsoever on the merits of the underlying

dispute nor the procedural regularity of the interim decisions.


DECISION:

       ILWU Local 10, its officers and members, are in continued violation of Section 11

of the Agreement by failing to observe interim Area Arbitrator Clark's interim decisions

and are hereby ordered to observe those Awards.




                                              2
Case 4:19-cv-07826-DMR Document 1 Filed 11/29/19 Page 20 of 20




                                        Coast Arbitrator




                               3
